U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 June 26, 2012 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 RE:MANAGED PORTFOLIO SERIES (the “Trust”) Securities Act Registration No: 333-172080 Investment Company Registration No: 811-22525 Dear Sir or Madam: Pursuant to Rule 485(b) of the Securities Act of 1933, as amended (the “1933 Act”), and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith on behalf of the LK Balanced Fund, is Post-Effective Amendment No. 39 and Amendment No. 40 to the Trust’s Registration Statement on Form N 1A. This Post-Effective Amendment is being filed to make certain non-material revisions as appropriate and file updated exhibits to the registration statement. If you have any questions or require further information, do not hesitate to contact me at (414) 765-6121. Sincerely, /s/Angela L. Pingel Angela L. Pingel, Esq. Secretary of Managed Portfolio Series cc:Scot E. Draeger, Esq., Bernstein, Shur, Sawyer & Nelson P.A.
